Title: Testimony at the Trial of Joshua Hett Smith, [2 October 1780]
From: Hamilton, Alexander
To: 



[Tappan, New York, October 2, 1780]

Lieutenant-colonel Alexander Hamilton was next produced on the part of the Prosecution, and sworn.
Q. Please to declare what you know respecting Mr. Smith, the Prisoner, declaring that he had been on board the Vulture, sloop-of-war, belonging to the enemy, and fetching a person on shore from that vessel?
A. I was present when Mr. Smith, the Prisoner, made his Confession before the gentlemen already mentioned by Colonel Harrison, which was substantially as follows:—That he had been employed by Major-generals Howe and Arnold, for the purpose of procuring intelligence from the enemy; that General Arnold informed him of an interview he was to have with Colonel Robinson of the British army, in which he assured him he expected to derive information of importance, and wished to engage Mr. Smith to go on board the Vulture, sloop-of-war, then lying in the North-river, to bring Colonel Robinson on shore for the purpose of that interview; that he gave Mr. Smith an order for a boat to execute this commission; that he went secretly and in the night on board the Vulture, to the best of my recollection, with a note from General Arnold to Colonel Robinson; that his being on board was known not only to Colonel Robinson, but to the officers of the vessel; that instead of Colonel Robinson, a person under the name of John Anderson came on shore with him; that General Arnold and Anderson were that night and the next day at his (Mr. Smith, the Prisoner’s) house; that he was an absolute stranger to the business they transacted; that he was not able to return with Mr. Anderson in the same manner he had brought him to the interview, on account of his having the fever and ague; that he therefore took a different mode, and proceeded with him by King’s Ferry towards the White Plains; that he left him on the road, I do not exactly recollect at what place, and returned himself; that either previous to his setting out, or in the course of the journey, he assisted Mr. Anderson to exchange the clothes he had for others, which Mr. Smith furnished, I believe he said, at the desire of General Arnold; that he understood from General Arnold, before he undertook the commission, that his (General Arnold’s) hopes of procuring intelligence from Colonel Robinson, were founded on Robinson’s desire to make terms for the safety of his estate. Mr. Smith, in the course of his examination, asserted his innocence of the transactions between General Arnold and Mr. Anderson, with very solemn protestations and appeals to heaven. On being pressed as to the possibility of his having given this interpretation to the business he was concerned in, from the circumstances of Colonel Robinson having come up in a King’s vessel, which must necessarily have been with the privity of Sir Henry Clinton; having deputed a third person to represent him in a matter which would have been to all intents and purposes, treason; the giving intelligence to an enemy, as pretended by General Arnold, and of his having been received, and a third person sent, in presence of the officers of the ship, all which denoted that the object of the interview must have had the sanction of Sir Henry Clinton, as before intimated, and, consequently, must have been for promoting the interests of the enemy, Mr. Smith appeared at first a good deal embarrassed, but finally replied that he acted from the perfect confidence he had in General Arnold, whose rank and services to the country would not suffer him to entertain the least suspicion of his being capable of entering into a treasonable combination with the enemy. Mr. Smith, on being questioned if the person he brought on shore was dressed in a uniform, answered, that he could not perfectly distinguish whether he wore a uniform or not, but that he had on a red coat, with a blue surtout. Mr. Smith also acknowledged, in the course of his examination, to the best of my memory, that he had carried a Pass on board the Vulture, for John Anderson from General Arnold. Lieutenant-colonel Hamilton also mentions that, from the subsequent circumstances, this John Anderson proves to be Major Andre, Adjutant-General to the British Army, who has recently suffered death.
Q. By Court. Did Mr. Smith mention his having been on board the Vulture before he brought this person, under the name of John Anderson, on shore?
A. Not to my knowledge; I was not present at the whole of the Confession.
Q. By Mr. Smith. Was not my reason given for going on board the ship in the night, and was it not that General Arnold told me he did not wish the source of his intelligence, as yet, to be known to every body?
A. I have a faint recollection that it was.
Q. By Mr. Smith. Don’t you recollect that I said I was very roughly used by the officers of the watch, on board the ship?
A. I think I do on your first arrival, or rather on your approach.
Q. By Do. How then could it be with the officers’ privity that I came on board.
A. I did not suppose that the officers of the ship had a previous knowledge of your intention to come on board; but, in the roughness of sea manners, gave you the kind of reception you mentioned to have met with, as you complained of no rude treatment, by the other officers, after you were once known, and acknowledged that they were acquainted with your communication with Colonel Robinson. By communications I mean that you came on board, on business with Colonel Robinson. You acknowledge the officers of the ship were also acquainted with the person, John Anderson, having been sent on shore with you.
Q. By Do. Do you mean that I declared my ignorance as to General Arnold’s designs, as they were then discovered, or of General Arnold’s intentions in sending me on board the vessel?
A. You declared your ignorance of any criminal intention whatsoever in General Arnold.
Q. By Do. Don’t you recollect my saying that General Arnold, when he applied to me for a coat for Anderson, said he was only a merchant, and from pride had borrowed a coat from an officer in New York?
A. I do not.
Q. By Do. Don’t you recollect my appealing to you, before the gentlemen present, at the time of the examination, with respect to my political character, as far as you knew it; and whether a charge of that kind could be laid against me, without the highest proof of my being knowing to Arnold’s design?
A. I recollect you appealed to me respecting your political character; and that my answer was, that in the early part of this contest, you had exhibited appearances of an intemperate zeal for the cause of America.
Q. By Do. What do you mean by an intemperate zeal?
A. An excessive warmth.
Q. By Do. Was not my character in New York always esteemed as a warm friend to the cause of America, before we quit the city, as far as came to your knowledge?
A. Many persons esteemed you as a zealot on the popular side; though intimations of doubt have been made to me of the sincerity of your pretensions, I believe from a suspicion of your family.
Q. By Do. Was it from any suspicions against me, or from any part of my political conduct, that you could learn?
A. Not from any part of your own political conduct.
Q. By Do. Do you recollect my conduct in New York, on the sixth of March, 1775?
A. Not precisely on that day, but on the preceding evening I do recollect it. You then appeared active to promote the interest of the Whig Party; and I believe at that time you were sincere.

Q. By Do. Before I gave a detail to General Washington, at Robinson’s house, of my transactions with General Arnold, was I not requested to do it, the General limiting me to the last ten days?
A. You were asked to give an account of every thing you knew of General Arnold’s transactions within a short time past. I do not remember the precise period.
Q. By Do. Was it in consequence of threats from General Washington, that I gave that account?
A. Colonel Harrison has already given a just idea of what passed from the General to you on that occasion. The General expressed himself with some warmth.
Q. By Do. Did you not hear his Excellency tell me that General Arnold was gone off to the enemy?
A. I believe I did.
Q. By Do. Did I not confess that I was ignorant of his going off, upon the General’s informing me of it?
A. I believe you did.
Q. By Do. Don’t you recollect that General Washington mentioned to me that this man, whom I brought on shore by the name of John Anderson, was the Adjutant-general to the British army?
A. I think I do.
Q. By Do. Did I not appear very much surprised at hearing it?
A. I do not exactly recollect your appearance at this time.
**************
Q. By Mr. Smith to Lieutenant-Colonel Hamilton. Don’t you recollect that when I said that I had brought one, Anderson, on shore, that I said I understood that Anderson was to negotiate Robinson’s business with General Arnold?
A. You did profess that supposition.
